IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 97-40720
                         Conference Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

GUADALUPE GARCIA-LUNA,
                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-97-CR-118
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Guadalupe Garcia-Luna appeals his sentence following a

guilty-plea conviction for illegal reentry into the United States

after his deportation in violation of 8 U.S.C. § 1326.   Garcia-

Luna argues that he was charged with and pleaded guilty to simple

illegal reentry under § 1326(a) and that he could not be

sentenced under § 1326(b)(2) because the indictment failed to

allege that he had a prior aggravated felony conviction.   His

argument is foreclosed by the U.S. Supreme Court’s decision in

Almendarez-Torres v. United States, ___ U.S. ___, 1998 WL 126904,

at *3, *8 (U.S. Mar. 24, 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 97-40710
                 -2-

AFFIRMED.